DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because step 72 of the method depicted in Figure 3 refers to the term “sovent,” which should instead read “solvent.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 15 of the Specification, as filed, refers to “zinc(II) undecylnate.”  This should instead read “zinc(II) undecylenate” (emphasis added).  
Appropriate correction is required.  

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The specific issue is that the disclosure appears to be replete with typographical errors, exemplified by the specific objections and 112 issues expressly pointed out in the instant Office action.  

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 currently requires that the process of claim 1 further comprises “the step of incorporating the diluting the solution to a suitable viscosity for inkjet printing” (emphasis added).  The phrase “incorporating the” appears to be unintentional, and deletion of the terms would render the sentence structure grammatically and logically acceptable, i.e. the method of claim 1 further comprises “the step of diluting the solution to a suitable viscosity for inkjet printing.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to “zinc(II).”  This appears to be incomplete, and is thus indefinite, as the Specification only provides support instead for “zinc(II) undecylnate [sic]” (par. 15, note that the spelling of the term “undecylnate” is objected to above, and is believed to instead read “undecylenate”).  In sum, “zinc(II)” should be changed to “zinc(II)undecylenate.”  

Claim 3 states that “the metallic precursors undecylenated with myristic acid.”  The term “undecylenated” does not appear to be real, and thus renders the sentence structure of the entire claim unclear.  Even without said term, the claim fails to make sense.  Paragraph 15 of the specification is the only place that mentions “myristic acid,” in which it explained that the metallic precursors are added to myristic acid in order to promote solubilizing surface functionality.  For the purpose of examination, it is assumed that the intent of claim 3 is to essentially require that the metallic precursors are mixed with myristic acid.  

Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 4 states that “the coordinating solvent is a mixture of 2:1 octadecene/dibenzyl ether with a chelating agent” (emphasis added); however, claim 1 already requires the presence of a chelating agent distinct from the coordinating solvent.  As such, the exact meaning of the second recitation of a chelating agent in claim 4 is considered to be indefinite.  It is not clear if this is the same chelating agent from claim 1 or an additional component.  If it is an additional component, it must be clearly indicated as such, and if it is the same component, the second recitation should be removed or at least revised.  According at least to step 68 of Figure 3, it appears as though the chelating agent is added to the coordinating solvent of 2:1 octadecene/dibenzyl ether.  As such, claim 3 appears to improperly imply that the chelating agent is a component of the coordinating solvent, although it is eventually incorporated into a common solution.  

Allowable Subject Matter
Claims 1, 5-21, and 23 are allowed.  
The following is an examiner’s statement of reasons for allowance: Discekici et al (WO 2021/010990) is considered to represent the closest related prior art.  While Discekici teaches the a related use of magnetic nanoparticles in a 3D printing process utilizing inkjet print heads to supply a fusing agent as well as said magnetic nanoparticles (pars. 50 and 56), Discekici does not teach a detailed process for how to obtain the magnetic nanoparticles, let alone the specific method instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732